DETAILED ACTION

This Office action is a reply to the amendment filed on 4/22/2022. Currently, claims 1-20 are pending. No claims have been withdrawn, cancelled or added.

Drawings
The drawings were received on 4/22/2022. These drawings are acceptable for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kajikawa (JP 2008-75397) (‘Kajikawa’) (as cited by applicant).
Claim 1, Kajikawa provides a joint for a structure that includes at least one rod 11 and a plurality of cables (c, 20; Fig. 4), each cable having an outside diameter (Fig. 4), the joint comprising:
(a) a rod end 30 that is affixable to the rod so that the rod has a rod centerline (centerline of 11; Fig. 6) that passes through the rod end (Fig. 4), the rod end including a mechanism 60 that allows the rod end to pivot about a center point that is on the rod centerline (bottom 40/41 forms a pivot surface for the center of bottom 60; translation paragraphs [0024], [0025]; Fig. 4); and
(b) a cable attachment device (70; annotated Fig. 4 of Kajikawa shown below in Examiner’s Notes) that is couplable to each of the plurality of cables and that is coupled to the rod end, the cable attachment device configured to hold each of the plurality of cables coupled thereto in a relationship to the rod end so that each of the plurality of cables has a cable centerline (annotated Fig. 4 of Kajikawa shown below in Examiner’s Notes) that intersects the center point so as to minimize any moments from the rod or the cables on the joint (translation [0024], [0025]; Figs. 3-5).
Claim 13, Kajikawa provides a tensegrity structure that includes a plurality of joints (30; each unit is a pair; translation [0023]) according to the joint of Claim 1 (see rejection of claim 1 as above).

Allowable Subject Matter
Claims 2-12 and 14-20 are allowed.








Examiner’s Notes

    PNG
    media_image1.png
    359
    508
    media_image1.png
    Greyscale

Annotated Fig. 4 of Kajikawa (JP 2008-75397)

Response to Arguments
Applicant's arguments filed 4/22/2022 have been fully considered but they are not persuasive.
Rejection of claim(s) 1 and 13 under 35 U.S.C. 102a1 as being anticipated by Kajikawa (JP 2008-75397) (‘Kajikawa’) (as cited by applicant).
Re claim 1, applicant argues that Kajikawa does not teach the centerlines of the cables intersecting with the center point of the rod, as required by claim 1. Applicant’s argument hinges on applicant’s interpretation of the cable centerlines (see applicant’s remarks page 4). However, the cables are bent at tensile coating sections 70 and extend in a different direction (see annotated Fig. 4 shown above in Examiner’s Notes) and thus the cables do not inherently have just one centerline. The position held in the previous Office action, as well as this instant Office action relies upon the cable centerlines that are different than the centerlines referenced by applicant. The cable centerlines referenced in the previous Office action and in this instant Office action intersect with the center point of the rod. Applicant’s claim is not so narrow as to preclude such cable centerlines from reading on applicant’s claimed cable centerlines. Thus, Kajikawa meets the claim.
Claim 13 stands or falls with claim 1 as above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635